 


 HR 1616 ENR: Strengthening State and Local Cyber Crime Fighting Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 1616 
 
AN ACT 
To amend the Homeland Security Act of 2002 to authorize the National Computer Forensics Institute, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Strengthening State and Local Cyber Crime Fighting Act of 2017. 2.Authorization of the national computer forensics institute of the department of homeland security (a)In generalSubtitle C of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 381 et seq.) is amended by adding at the end the following new section: 
 
822.National computer forensics institute 
(a)In generalThere is authorized for fiscal years 2017 through 2022 within the United States Secret Service a National Computer Forensics Institute (in this section referred to as the Institute). The Institute shall disseminate information related to the investigation and prevention of cyber and electronic crime and related threats, and educate, train, and equip State, local, tribal, and territorial law enforcement officers, prosecutors, and judges. (b)FunctionsThe functions of the Institute shall include the following: 
(1)Educating State, local, tribal, and territorial law enforcement officers, prosecutors, and judges on current— (A)cyber and electronic crimes and related threats; 
(B)methods for investigating cyber and electronic crime and related threats and conducting computer and mobile device forensic examinations; and (C)prosecutorial and judicial challenges related to cyber and electronic crime and related threats, and computer and mobile device forensic examinations. 
(2)Training State, local, tribal, and territorial law enforcement officers to— (A)conduct cyber and electronic crime and related threat investigations; 
(B)conduct computer and mobile device forensic examinations; and (C)respond to network intrusion incidents. 
(3)Training State, local, tribal, and territorial law enforcement officers, prosecutors, and judges on methods to obtain, process, store, and admit digital evidence in court. (c)PrinciplesIn carrying out the functions specified in subsection (b), the Institute shall ensure, to the extent practicable, that timely, actionable, and relevant expertise and information related to cyber and electronic crime and related threats is shared with State, local, tribal, and territorial law enforcement officers and prosecutors. 
(d)EquipmentThe Institute may provide State, local, tribal, and territorial law enforcement officers with computer equipment, hardware, software, manuals, and tools necessary to conduct cyber and electronic crime and related threat investigations and computer and mobile device forensic examinations. (e)Electronic crime task forcesThe Institute shall facilitate the expansion of the network of Electronic Crime Task Forces of the United States Secret Service through the addition of State, local, tribal, and territorial law enforcement officers educated and trained at the Institute. 
(f)Savings provisionAll authorized activities and functions carried out by the Institute at any location as of the day before the date of the enactment of this section are authorized to continue to be carried out at any such location on and after such date.. (b)FundingFor each of fiscal years 2018 through 2022, amounts appropriated for United States Secret Service, Operations and Support, may be used to carry out this Act and the amendments made by this Act. 
(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 821 the following new item:   Sec. 822. National Computer Forensics Institute.. 3.Prevention, investigation, and prosecution of economic, high technology, internet, and other white collar crime (a)In generalTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following: 
 
MMPrevention, investigation, and prosecution of white collar crime 
3030.Short titleThis part may be cited as the National White Collar Crime Control Act of 2017. 3031.Establishment of grant program (a)AuthorizationThe Director of the Bureau of Justice Assistance is authorized to enter into a cooperative agreement with or make a grant to an eligible entity for the purpose of improving the identification, investigation, and prosecution of white collar crime (including each category of such crimes set forth in paragraphs (1) through (3) of subsection (b)) by providing comprehensive, direct, and practical training and technical assistance to law enforcement officers, investigators, auditors and prosecutors in States and units of local government. 
(b)White collar crime definedFor purposes of this part, the term white collar crime includes— (1)high-tech crime, including cyber and electronic crime and related threats; 
(2)economic crime, including financial fraud and mortgage fraud; and (3)Internet-based crime against children and child pornography. 
3032.PurposesThe purposes of this part include the following: (1)To ensure that training is available for State, local, tribal and territorial law enforcement agencies and officers nationwide to support local efforts to identify, prevent, investigate, and prosecute cyber and financial crimes, including those crimes facilitated via computer networks and other electronic means, and crimes involving financial and economic impacts such as intellectual property crimes. 
(2)To deliver training to State, local, tribal, and territorial law enforcement officers, and other criminal justice professionals concerning the use of proven methodologies to prevent, detect, and respond to such crimes, recognize emerging issues, manage electronic and financial crime evidence and to improve local criminal justice agency responses to such threats. (3)To provide operational and technical assistance and training concerning tools, products, resources, guidelines, and procedures to aid and enhance criminal intelligence analysis, conduct cyber crime and financial crime investigations, and related justice information sharing at the local and State levels. 
(4)To provide appropriate training on protections for privacy, civil rights, and civil liberties in the conduct of criminal intelligence analysis and cyber and electronic crime and financial crime investigations, including in the development of policies, guidelines, and procedures by State, local, tribal, and territorial law enforcement agencies to protect and enhance privacy, civil rights, and civil liberties protections and identify weaknesses and gaps in the protection of privacy, civil rights, and civil liberties. 3033.Authorized programsA grant or cooperative agreement awarded under this part may be made only for the following programs, with respect to the prevention, investigation, and prosecution of certain criminal activities: 
(1)Programs to provide a nationwide support system for State and local criminal justice agencies. (2)Programs to assist State and local criminal justice agencies to develop, establish, and maintain intelligence-focused policing strategies and related information sharing. 
(3)Programs to provide training and investigative support services to State and local criminal justice agencies to provide such agencies with skills and resources needed to investigate and prosecute such criminal activities and related criminal activities. (4)Programs to provide research support, to establish partnerships, and to provide other resources to aid State and local criminal justice agencies to prevent, investigate, and prosecute such criminal activities and related problems. 
(5)Programs to provide information and research to the general public to facilitate the prevention of such criminal activities. (6)Programs to establish or support national training and research centers regionally to provide training and research services for State and local criminal justice agencies. 
(7)Programs to provide training and oversight to State and local criminal justice agencies to develop and comply with applicable privacy, civil rights, and civil liberties related policies, procedures, rules, laws, and guidelines. (8)Any other programs specified by the Attorney General as furthering the purposes of this part. 
3034.ApplicationTo be eligible for an award of a grant or cooperative agreement under this part, an entity shall submit to the Director of the Bureau of Justice Assistance an application in such form and manner, and containing such information, as required by the Director of the Bureau of Justice Assistance. 3035.EligibilityStates, units of local government, not-for-profit entities, and institutions of higher-education with demonstrated capacity and experience in delivering training, technical assistance and other resources including direct, practical laboratory training to law enforcement officers, investigators, auditors and prosecutors in States and units of local government and over the Internet shall be eligible to receive an award under this part. 
3036.Rules and regulationsThe Director of the Bureau of Justice Assistance shall promulgate such rules and regulations as are necessary to carry out this part, including rules and regulations for submitting and reviewing applications under section 3035.. (b)Authorization of appropriationsThere are authorized to be appropriated $13,000,000 for each of fiscal years 2018 through 2022 to carry out— 
(1)part MM of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by subsection (a); and (2)section 401(b) of the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (34 U.S.C. 30103(b)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
